STATE OF MINNESOTA
                                                                          fl   June 8, 2016

                                   IN SUPREME COURT                            ORICEOF
                                                                          Ari'B.I!AlECcuns
                                          A15-1996


In re Petition for Disciplinary Action against
Alan F. Pendleton, a Minnesota Attorney,
Registration No. 0121538.


                                         ORDER

       On March 1, 2016, we suspended respondent Alan F. Pendleton from the practice

oflaw for a minimum of90 days, effective as of that date. Respondent has filed an affidavit

seeking reinstatement in which he states that he has fully complied with the terms of the

suspension order, except for successful completion of the professional responsibility

portion of the state bar examination. The Director of the Office of Lawyers Professional

Responsibility does not oppose the request.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     Respondent Alan F. Pendleton is conditionally reinstated to the practice of

law in the State of Minnesota, subject to his successful completion of the professional

responsibility portion of the state bar examination.

       2.     By March 1, 2017, respondent shall comply with Rule 18(e)(3), Rules on

Lawyers Professional Responsibility (RLPR), by filing with the Clerk of the Appellate

Courts and serving upon the Director proof of his successful completion of the professional

responsibility portion of the state bar examination. Failure to do so shall result in automatic


                                               1
re-suspension pending proof of successful completion of the examination, pursuant to Rule

18(e)(3 ), RLPR.

      Dated: June 8, 2016                       BY THE COURT:




                                                David R. Stras
                                                Associate Justice

      GILDEA, C.J. took no part in the consideration or decision of this case.




                                            2